—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
When claimant was hired as a part-time office assistant, she and her employer agreed that claimant could work flexible hours. Claimant, who was an aspiring actress, testified that she accepted the position with the flexible schedule so that she could attend auditions which were often in the morning. The employer, however, testified that because her business involved communicating with European companies who were in a different time zone, claimant’s hours were intended to be flexible so long as she arrived at work by 10:00 a.m. Claimant resigned after her employer made it clear that claimant was required to begin work by 10:00 a.m. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant left her job for personal and noncompelling reasons,'i.e., because she believed that her work schedule would impede her ability to attend auditions and to pursue her acting career. Claimant’s contention that she resigned because the employer unilaterally changed the terms of her employment which allowed her to set her own hours, a claim refuted by the employer, presented a credibility issue which was for the Board to resolve (see, Matter of Mannetta [Sweeney], 246 AD2d 699). Claimant’s remaining contentions have been considered and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.